     Case 8:20-cr-00127-MWF Document 125 Filed 01/19/21 Page 1 of 11 Page ID #:1041



1
      HARLAND BRAUN SBN 41842
2     Braun & Braun LLP
      Braun & Braun LLP
3     10250 Constellation Blvd., Suite 1020
      Los Angeles, California 90067
4     Tel: (310) 277-4777
      Fax: (310) 507-0232
5     email: harland@braunlaw.com

6     BIN LI, State Bar No. 223126
      LAW OFFICES OF BIN LI, PLC
7     730 N. Diamond Bar Blvd.
      Diamond Bar, CA 91765
8     Telephone: (909) 861-6880
      Facsimile: (909) 861-8820
9     email: bli@libinlaw.com
10    Attorneys for Defendant
      GUAN LEI
11

12

13
                               UNITED STATES DISTRICT COURT
14
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
15

16    UNITED STATES OF AMERICA,                   No. CR 20-127-MWF

17                Plaintiff,                      DEFENDANT GUAN LEI’S EX PARTE
                                                  APPLICATION FOR REVIEW/
18                     v.                         RECONSIDERATION OF ORDER DENYING
                                                  RELEASE AND IMPOSING DETENTION
19    GUAN LEI,                                   UNDER 18 U.S.C. § 3142(e)
20                Defendant.
21
            Defendant Guan Lei, by and through his attorneys of record, Bin
22
      Li, and Harland Braun, applies for ex parte review/reconsideration of
23
      order denying release and imposing detention under 18 U.S.C. §
24
      3142(e).
25
            This application is based on the files and records in this case,
26
      the attached exhibits and declarations, and such arguments as the
27
      Court may entertain at the time of a hearing before the Court.
28
                                              1
     Case 8:20-cr-00127-MWF Document 125 Filed 01/19/21 Page 2 of 11 Page ID #:1042



1

2           Respectfully submitted,

3

4           Dated:   January 19, 2020

5
                                   LAW OFFICES OF BIN LI, PLC
6
                                   /s/ Bin Li
7                                  Bin Li, Esq.
                                   Attorney for Defendant
8                                  Guan Lei

9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                              2
     Case 8:20-cr-00127-MWF Document 125 Filed 01/19/21 Page 3 of 11 Page ID #:1043



1                        MEMORANDUM OF POINTS AND AUTHORITIES
2

3     Defendant Guan Lei requests this Court to reconsider the pretrial

4     detention order of Magistrate Judge Patricia Donahue (Dkt. No. 34)

5     and order the release of Defendant to a third-party custodian with,

6     if required, electronic monitoring using the Global Positioning
      Satellite technology through the U.S. Probation and Pretrial Services
7
      System.
8

9
      A.   Current medical status of Defendant.
10

11
            All visitation, including attorney visitation, remains suspended
12
      since November 16, 2020 at the Metropolitan Detention Center Los
13
      Angeles where Defendant remains pending trial.          Since then, he has
14
      been quarantined three times for exposure to the coronavirus and
15
      recently his jail mate tested positive for covid-19 and he was
16
      removed from the 9th floor to 6th floor of MDC. California has now
17
      topped three million coronavirus cases and 33,000 deaths.1
18          Communication rights between Defendant and counsel have been
19    limited to jailhouse telephone calls, which are not protected by the
20    attorney-client communications privilege. We could not go over the
21    37,000 plus documents produced by the Government with Defendant.
22

23    B.   Meet and confer has consistently failed.
24

25          The government obtained an order for the deposition of material

26    witness ZHIHUI YANG, (Dkt. Nos. 104).        This deposition was taken on

27
            1Johns Hopkins Coronavirus Resource Center
28    https://coronavirus.jhu.edu/us-map
                                              3
     Case 8:20-cr-00127-MWF Document 125 Filed 01/19/21 Page 4 of 11 Page ID #:1044



1     January 7, 2021.

2           Prior to this deposition, on December 8, 2021, defense counsel

3     made a written request via email to MDC Los Angeles for an emergency

4     attorney-client telephone conference with Defendant under conditions

5     where the attorney-client communication privilege protected by Fed.

6     Rules of Evidence 502, is protected against government snooping or
      inadvertent disclosure.      Defense counsel also requested arrangements
7
      for Defendant to execute a limited waiver of his discovery rights
8
      prior to the YANG deposition as mandated by the Order.           Exhibit A.
9
      Declaration of attorney Bin Li, Esq. at paragraph 2.
10
            MDC Los Angeles responded by email the following day, stating
11
      that due to the ongoing pandemic, it was not possible to arrange any
12
      telephone conference between counsel and client where the attorney-
13
      client communication was protected or obtain the written limited
14
      waiver.   No other reasons were given, no other options were given by
15
      the Bureau of Prisons or the prosecutor.         The correspondence is
16
      attached as Exhibit B. Li at ¶ 3.
17
            The deposition went forward, with defense counsel hindered in
18    preparation and attorney-client communications before and during the
19    deposition exposed to government surveillance and with no opportunity
20    to review relevant documents.       Li at ¶ 4.
21          The government declined the request for release on own
22    recognizance and meet and confer continued via email correspondence
23    dated January 11 and 12, 2021, Exhibits C, D, E, F.          On January 14,
24    2021, Defendant offered $50,000 unsecured bails, GPS tracking,

25    attorney Bin Li as custodian, with Defendant staying at attorney Li’s

26    residence in Pomona.     Exhibit F. Li at ¶ 5.

27          Pursuant to Judge Fitzgerald’s suggestion, Defendant presented

28    new circumstances to Pretrial and asked for a recommendation to
                                              4
     Case 8:20-cr-00127-MWF Document 125 Filed 01/19/21 Page 5 of 11 Page ID #:1045



1     Magistrate Donahue Defendant be released on conditions.           This release

2     request was made by counsel to the California Central Pretrial

3     Services on January 14, 2021, Exhibit G, that provided additional

4     fact germane to the likelihood that the government will be unable to

5     prove its substantive case against Defendant. Li at ¶ 6.

6           The government indicated that the Bureau of Prisons had not
      responded and the government indicated that it was opposed to
7
      release.   Exhibits H and I. Li at ¶ 7.
8

9
      C.   Defendant’s Sixth Amendment Rights to effective assistance of
10
           counsel are continuously infringed by the government’s continuing
11
           active and passive opposition to release.
12

13
            First note that the government has engaged in a discovery
14
      document dump: over 37,000 documents have been produced, and this
15
      number is expected to rise.      The problems that preceded preparation
16
      for the deposition aggravated magnitudes in order worse for trial
17
      preparation.    Defense counsel and Defendant have had no opportunity
18    to review these documents together to ascertain relevance or
19    admissibility or weight.      Each one must be reviewed carefully, which
20    is the professional norm for any defense practice, and more so in
21    this case, where the government’s case remains murky and driven more
22    by innuendo than facts.      Li at ¶ 8.
23          Defense counsel has been a trial lawyer for 18 years in civil,
24    criminal and administrative trials.         He has never encountered this

25    kind of passive-aggressive, and effective, interference by the

26    government.    Under the circumstances, it was not possible to

27    adequately prepare for the deposition of the material witness and it

28    is not possible to prepare for trial March 9. 2021. Li at ¶ 9.
                                              5
     Case 8:20-cr-00127-MWF Document 125 Filed 01/19/21 Page 6 of 11 Page ID #:1046



1     Defendant should not have to signpost to the government the

2     particulars of defense counsel’s work product thought processes that

3     have been disrupted, sidetracked or otherwise hindered.

4           Defendant has a Sixth Amendment right to effective assistance of

5     counsel, e.g., Geders v. United States, 425 U.S. 80 (1976), where

6     trial judge improperly barred consultation between defendant and
      attorney overnight.     In the present case, this has gone on for months
7
      (Not being able to meet Defendants for two months since November 16,
8
      2020). Herring v. New York, 422 U.S. 853, 858 (1975). “[T]he right to
9
      assistance to counsel has been understood to mean that there can be
10
      no restrictions upon the function of counsel in defending a criminal
11
      prosecution in accord with the traditions of the adversary
12
      factfinding process that has been constitutionalized in the Sixth and
13
      Fourteenth Amendments.” (emphasis added).         In the instant case, the
14
      prosecution has meekly -- and conveniently -- deferred to the
15
      decisions or nondecision of the Bureau of Prisons that has prevented
16
      effective representation.
17
            Defendant accepts that the MDC believes itself medically unable
18    to accommodate Defendant’s Sixth Amendment unrestricted right to
19    effective assistance of counsel when weighed against the safety of
20    other inmates and staff.      Nevertheless, this unrestricted right is
21    not diminished and must be protected.
22

23    D.   Pretrial release is appropriate and the only way to enforce
24         Defendant’s 6th Amendment rights to effective assistance of
25         counsel.

26
27          While the government may not have any particular interest in

28    keeping Defendant alive, protecting Defendant’s 6th amendment right to
                                              6
     Case 8:20-cr-00127-MWF Document 125 Filed 01/19/21 Page 7 of 11 Page ID #:1047



1     effective assistance of counsel is its obligation, and on a more

2     practical effect, the inevitability of an appeal on this issue if

3     Defendant is convicted.

4           Defendant requests that the pretrial detention order be

5     rescinded, and Defendant, if testing negative for coronavirus be

6     released to the custody of his attorney, Bin Li, who is fluent in
      Mandarin and can adequately prepare for trial.
7
            The government has seized Defendant’s passport.         Defendant
8
      offers a $50,000 appearance bond and any reasonable restriction
9
      similar to the conditions given to material witness YANG who is no
10
      longer in pretrial detention, including GPS tracking, execution of a
11
      Declaration re Passport, and limitation on movement to attorney Li’s
12
      residence, where Mr. Li will give him room and board during the
13
      trial.    Attorney Li agrees execute the affidavit required of a third-
14
      party custodian if one is required.
15

16
      E.   Other issues Defendant requests the Court to consider.
17

18          Defendant should never have been detained pretrial. The gravity
19    of this case is steadily eroding from the government’s claim that
20    Defendant engaged in espionage on behalf of the Chinese military.
21    The indictment has been amended to correctly plead that the hard
22    drive destroyed is not an internal hard drive from a computer owned
23    by Defendant, but an external hard drive, which actually belongs to
24    the material witness, Guan’s fiancé Zhihui Yang.

25          Yang’s testimony at the deposition on January 7, 2021 was that

26    the contents on the devices are almost all Yang’s, and that the

27    forensic test lab further shows that most of the fingerprints are

28    Yang’s.
                                              7
     Case 8:20-cr-00127-MWF Document 125 Filed 01/19/21 Page 8 of 11 Page ID #:1048



1           It is not unlawful to destroy a hard drive and it is not

2     unlawful to reset a smartphone and the effort takes no particular

3     expertise or nefarious reason to do either.         Anyone, including people

4     who are not Chinese spies, can manage.        That the government’s case is

5     mostly innuendo is shown by admissions made by the government to

6     defense counsel about what might have been on that hard drive.
            Government concedes in email correspondence that “Mr. Guan is
7
      not charged with accessing confidential or classified information.”
8
      Further, “The government is presently unaware of any confidential or
9
      classified information to which Mr. Guan had access.”           Yet the
10
      government still maintains that this case is about obstruction of a
11
      federal investigation into the transfer of sensitive information to
12
      China’s National University of Defense Technology.          The material
13
      witness is not alleged to have been in possession of sensitive
14
      material, and the government concedes that Defendant was not either.
15
      If Defendant did not have access to confidential information either
16
      through his own efforts or the efforts of third parties, what is this
17
      case about? The offense was manufactured by how the FBI characterized
18    Defendant’s ambush interrogation.       Invocation of the Classified
19    Information Procedures Act is argument by innuendo.
20          This case has devolved into a matter that belongs before an
21    Immigration Court of the Executive Office for Immigration Review
22    where, if the government could prove that Defendant lied on a visa
23    application – and it cannot -- the likely punishment would be
24    deportation and ban on further admission to the United States.

25          The government consistently conflates military training with

26    membership in the Peoples Liberation Army.

27          Defendant denies being, or having been, a member of the Chinese

28    military.    The government asserts, ipse dixit, that Defendant was
                                              8
     Case 8:20-cr-00127-MWF Document 125 Filed 01/19/21 Page 9 of 11 Page ID #:1049



1     enlisted in the Chinese military because he wore a fatigue uniform

2     and had a general officer as his supervisor.

3           Every citizen in China, including students receives military

4     training as a matter of law.       Law of the People's Republic of China

5     on National Defense Education (Order of the President No.52)2, a copy

6     of which is attached as Exhibit J.           Article 1 of this law states that
      the purpose is for, “popularizing and strengthening education in
7
      national defense, carrying forward the spirit of patriotism,
8
      promoting the building of national defense and furthering socialist
9
      cultural and ethical progress.”       Every segment of the Chinese
10
      population participates.      Li ¶ 10.
11
            For students, this training starts in primary schools, Article
12
      14, for higher education, Article 15.          Nowhere does this law state
13
      that citizens so trained are members of the military. That military
14
      training is supervised by military officers should be no surprise.
15
      But this not therefore indicia that Defendant is an officer of or
16
      enlisted in the Peoples Liberation Army.
17
            The law is a cultural and political requirement that
18    superficially resembles a high school student enrolled in the Junior
19    Reserve Officer Training Corps. or a university student member of the
20    ROTC, a student at the Virginia Military Institute or the Citadel or
21    Texas A&M may wear military fatigues and don full dress attire, but
22    like the Chinese students and Defendant, are not members of their
23    country’s Armed Forces.
24          The government’s assumptions are aggravated by faulty

25    interpretation of statistical evidence which will be demonstrated at

26    trial by elemental Bayesian and other statistical analysis.

27

28          2   http://english.gov.cn/laws/2005-10/10/content_75636.htm
                                               9
     Case 8:20-cr-00127-MWF Document 125 Filed 01/19/21 Page 10 of 11 Page ID #:1050



1           In any event, the government’s expert is wrong.          The Chinese

2     Scholarship Council number “0317” the Government used to prove

3     Defendant was a PLA officer only means the school or the type of the

4     school.    Taking Yang’s CSC number for example, the first four digit

5     means the year, the second four digit means the university, and the

6     last four digits refer to the student’s number.          Yang’s CSC code
      201806100072 shall be read as Year 2018 Fudan University, Student
7
      Number 0072.     See Exhibit K regarding the collaborating report about
8
      the CSC Students’ numbers. Li at ¶ 10.
9
            The government Australian expert, who offered these numbers,
10
      remains, unsurprisingly, unavailable for his own deposition.
11
            Defendant arrived in the United States for post-graduate work at
12
      the University of California at Los Angeles in 2018 to study
13
      Computational Optimization.       He did not deny being a member of the
14
      Chinese Communist Party.      This was three years after the NUDT was
15
      placed on the Entity List.       Then on May 29, 2020, President Trump
16
      issued Proclamation 10043, Proclamation on the Suspension of Entry as
17
      Nonimmigrants of Certain Students and Researchers from the People’s
18    Republic of China on national security grounds.
19          But Defendant’s studies involved no access to sensitive
20    information which the government has already admitted, and which will
21    be attested to by Defendant’s academic records and supervising
22    professor.    See Interview between FBI Agent and Professor Yin and
23    Declarations of Professor Wuotao Yin and Exhibit L.           Li at ¶ 11.
24    What Defendant researched on topics assigned to him by Professor Yin,

25    which the government gave its tacit assent to by issuance of the J

26    Visa years after NUDT was blacklisted. Defendant was the third

27    student from NUDT granted visa by US Government to do research or

28    study under Professor Yin at UCLA.
                                              10
     Case 8:20-cr-00127-MWF Document 125 Filed 01/19/21 Page 11 of 11 Page ID #:1051



1            The government is using Proclamation 10043 as a convenient basis

2     for prosecution of Defendant under what is in effect an ex post facto

3     law.

4            The government did not revoke Defendant’s J Visa under

5     Proclamation 10043 as it did for many other students. Defendant

6     finished his course of studies and his J Visa accordingly expired.
      Having no right to remain in the United States without a valid visa,
7
      Defendant was required by law to return to China.          Defendant and YANG
8
      had already made wedding plans on their return.          The U.S. Attorney
9
      proclaims Defendant’s booking of a flight to leave the country as
10
      “fleeing,” using this histrionic and innuendo-laden word to imply
11
      Defendant’s knowledge of guilt and an attempt to escape justice.             But
12
      the government is wrong.      The United States Citizenship and
13
      Immigration Services describes departing after a visa expires as “not
14
      overstaying” or “not having an unlawful presence” that is both
15
      illegal and could lead to deportation and a bar from returning to the
16
      United States under Immigration and Nationality Act § 222(g).
17
             For the reasons above stated in order to protect Defendant’s
18    Sixth Amendment rights and in the interests of humanity, the best and
19    most equitable action would be to release Defendant from pretrial
20    detention.
21

22           Respectfully submitted,
23

24           Dated:   January 19, 2020

25
                                   LAW OFFICES OF BIN LI, PLC
26
                                   /s/ Bin Li/
27                                 Bin Li, Esq.
                                   Attorney for Defendant
28                                 Guan Lei
                                              11
